Ellsworth, J.
The question in this case arises on the
construction of the fourteenth section of the plaintiffs’ charter. Yery little aid is to be derived from any other section, except, perhaps, the thirteenth, though the ninth, tenth and .eleventh have some bearing on it; nor from the charter of the Norwich Channel Company.
The fourteenth is in these words : se If, at any time after the transfer of all said channel steck to said bank, by reason of the improvement in the navigation of said river, the amount of tolls collected shall be more than sufficient to defray the annual expenditures, by this act required to be made, said excess shall be first applied, to refund to said bank the sums which shall have been expended, under this act, beyond the amount of tolls received, allowing interest to said bank, on all expenditures for the purpose aforesaid, at the rate of five per cent, per annum only, it being hereby provided, that said principal sum of $3,000, and the amount *202that shall be paid for said channel stock, shall not, at anytime, be refunded to said bank; and should said tolls be more than sufficient to pay as aforesaid, then, and in that case, said excess shall be expended in still further deepening the channel, and improving the navigation of said river; or if not so applied, the commissioners may, from time to time, reduce and vary the rates of toll to be raised by said bank, so as to prevent any excess, as aforesaid.”
We think this section has reference to annual expenditures only, such as are required, by the twelfth section of the charter, to be made after the expiration of two years. This annual expenditure may be refunded to the company, with fi ve per cent, interest; and is to be refunded out of the annual excess of tolls, above the annual expenditures. Tjje four thousand dollars are never to be refunded; they are to be a bonus for the bank charter. We can not believe the legislature intended to make this sum irredeemable, and yet put it on interest, at five per cent, per annum, for all time, an endless burden on the navigation of the river, and this too, when they had so expressly and emphatically declared, “ the $5,000 shall in ño event be refunded,” Besides, the word “ expenditure,” if intended to comprehend the $5,000, will, for the same reason, comprehend the gross tolls collected and expended before the channel stock was purchased; for the tolls expended in improving the channel of the river, are “ sums expended under this act,” and, on this hypothesis, they are to be refunded with interest; whereas it is quite certain, only the annual excess of disbursements, above, the annual tolls, after the channel stock has been purchased, is to be refunded. Hence, to ascertain this difference, commissioners are to be annually appointed by the legislature, and interest is to be computed on nothing else. The language of the eleventh' section, 'at the close, is : “ The commissioners shall annually settle and adjust the accounts of the expenditures made in the same, [the river,] and of the *203tolls received therefrom.” This is the only sum to he refunded.
We advise that no mandamus be issued.
In this opinion, the other judges concurred, except Waite, J., who, being related to some of the stockholders of the Thames Bank, did not sit in this case.
Mandamus not issued.